Bigelow, J.
The rule is fully and clearly established that *470in actions of tort, such as quare clausum, or traver for taking goods, case for malfeasance, misfeasance, or nonfeasance, and the like, if one only of two or more joint tenants, tenants in common, executors, assignees, and others who ought regularly to join, bring any such actions, the defendant must plead the non-joinder in abatement, and cannot rely upon it to defeat the action under the general issue, or avail himself of it for that purpose by plea in bar, arrest of judgment, or otherwise. 1 Saund. 291 h; 1 Chit. Pl. 66; Bloxam v. Hubbard. 5 East, 407, 420.

Exceptions overruled.